MEMORANDUM **
David Alan Wolfson appeals his conviction, pursuant to a guilty plea, and sentence for two counts of mail fraud in violation of 18 U.S.C. § 1341, and two counts of money laundering in violation of 18 U.S.C. § 1956.
Wolfson’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Wolfson did not file a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and voluntary), we enforce the waiver, grant counsel’s motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.